Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive.
Applicant’s remark (page 11) “in contrast with claim 1, Yoshioka fails to disclose or suggest "the display apparatus receiving, from the remote control device, information on a content provided to the remote control device by an external display apparatus; and the display apparatus providing the content based on the information on the content that was provided to the remote control device by the external display apparatus and then received by the display apparatus from the remote control device," because the information is received from a server and not from an external display apparatus and that the server is not a display apparatus.
To this matter the examiner respectfully disagrees. Yoshioka clearly discloses that the server can be a digital media player and function as such (paragraph 0037), meeting all the claims amendments. 

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 contains all the limitations of independent claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 20170055032) in view of Noble (US 20160255391) and further in view of Yoshioka et al. (US 20090241149).

Claim 1, Oshima discloses a method for providing a content of a display apparatus which comprises a display (§0005), the method comprising: 
sensing a user (§0026;§0029;§0032); 
the display apparatus performing a communication connection with a mobile device after the user is sensed (§0036; §0039-00040 and §0044).  
Oshima, after the user is sensed, does not disclose performing a communication connection with a remote control device based on a content reproduction command being input to the remote control device; 
the display apparatus receiving, from the remote control device, information on a content provided to the remote control device by an external display apparatus; and 

wherein the information on the content includes at least one of: metadata information on a broadcast content, web address information on a web content, information on an application content, and information on a music content.  
Noble discloses, in a similar art, a RC is paired with a 1st media device and the user moves the RC to a different room and the RC is in the vicinity with a 2nd media device. In the vicinity associated with the 2nd media device, the user performs a communication connection between the 2nd media device with the RC based on a content reproduction command being input to the remote control device in attempt to control the 2nd media device (§0037-0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Oshima by integrating a remote control device management system may pair a RC with a 1st media content processing device included in a plurality of media content processing devices associated with a user, as taught by Noble, in order to yield predictable results such as to avoid undesirable executing of the RC’s command on unintended media content processing device included in a plurality of media content processing devices. 

Oshima in view of Noble does not disclose the display apparatus receiving, from the remote control device, information on a content provided to the remote control device by an external display apparatus; and the display apparatus providing the content based on the information on the content, that was provided to the remote control device by the external display apparatus and then received by the display apparatus from the remote control device; wherein the information on the content includes at least one of: metadata information on a 
Yoshioka, in a similar art, discloses the use of a mobile device (DMC 10 of Fig. 1) as a remote controller (RC-page 3 §0035 0037) in communication with the Digital Media Renderer (DMR 30a/b of Fig. 1 and Fig. 4) based on a content reproduction command being input to the remote control device (§0044); the display apparatus receiving, from the remote control device, information on a content provided to the remote control device by an external display apparatus (reads on “the DMC10 sends the internally-stored reproduction restart information, as well as a reproduction restart instruction via the DMR 30b…” , §0037 0052); and the display apparatus providing the content based on the information on the content, that was provided to the remote control device by the external display apparatus and then received by the display apparatus from the remote control device (reads on the DMR 30b reproduces the delivered content” –see §0052), wherein the information on the content includes at least one of: metadata information on a broadcast content, web address information on a web content, information on an application content, and information on a music content (§0037 0050-0052 and §0077-0080).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Oshima in view of Noble by integrating the use of a mobile device as a RC to receive and store reproduction restart information from a reproducing device in response to a pause instruction and when the reproduction restart information as well as a restart instruction are received from the remote control, reproduces the content beginning at the pause position, as taught by Yoshioka, in order to yield predictable results such as to allow the user to quickly and reliably reproduction the same content on another reproducing device beginning at the pause position.

Claim 2, the method as claimed in claim 1, Oshima in view of Noble and Yoshioka (§0052) further discloses wherein in a case where the remote control device transmits a stop 

Claim 3, the method as claimed in claim 2, Oshima in view of Noble and Yoshioka (§0052 and §0077-0080) further discloses wherein the information on the content provided by the external display apparatus includes reproduction information on a point of time when the stop command is input, and wherein the providing comprises continuously providing a content provided by the external display apparatus at the point of time when the stop command is input based on the reproduction information on the point of time when the stop command is input.

Claim 5, the method as claimed in claim 1, Oshima in view of Noble and Yoshioka further discloses wherein the providing comprises: displaying an inquiry message for reproducing the content provided by the external display apparatus based on the information on the content being received (Oshima §0039 and Yoshioka §0071); and
providing the content provided by the external display apparatus based on the information on the content based on a content reproduction command being input through the inquiry message (Oshima §0039 and Yoshioka §0071).

Claim 6, the method as claimed in claim 1, Oshima in view of Noble and Yoshioka further discloses comprising: releasing the communication connection with the remote control device based on the user being sensed to not be present at the location (inherently met because Oshima (§0038), Noble (§0024) and Yoshioka (§0040) discloses the use of Bluetooth in which for example, Yoshioka discloses the mobile/remote control device (DMC 10) in communication with the DMRs 30a/b using a short-distance wireless communication unit 115 (i.e., Bluetooth – see Fig. 2 and §0040) thereby when user moves from Room #1 to Room #2 to not be present at the location of Room#1 and thereby dropping/releasing the communication connection between the mobile/remote control device (DMC 10) and the DMRs 30a.

Claim 7, the method as claimed in claim 1, Oshima in view of Noble and Yoshioka (§0052) further discloses comprising: transmitting content reproduction information at a point of time when a stop command is input to the remote control device based on the stop command being received from the remote control device while the content is reproduced. 

Claim 8, the method as claimed in claim 1, Oshima in view of Noble and Yoshioka further discloses wherein the performing of the communication connection (Oshima §0036; §0038 and §0044-0045) comprises: receiving a pairing request signal from the remote control device based on the content reproduction command being input to the remote control device (Noble §0037-0040); identifying whether a user is sensed based on the pairing request signal being received (reads on Oshima, for example device 300 may be configured with a NFC or Bluetooth or other low energy technology that is not IR so that, when a mobile device with NFC or Bluetooth or other low energy technology is within a predetermined distance of device 300, device 300 receives a credential associated with the user of the mobile device via NFC or Bluetooth or other low energy technology in which a pairing request signal inherently must be generated by the mobile device toward the device 300 so that device 300 establishes a connection with the mobile device, see Oshima §0038 and §0044-0045); and
transmitting a pairing response signal in response to the pairing request signal based on the user being sensed (reads on NFC or Bluetooth or other low energy technology by establishing a connection between device 300 and the mobile device -Oshima §0038 and §0044-0045 and Noble §0037-0040).


a sensor (Oshima Fig. 3 el. 306) configured to sense a user;
a communicator (NFC or Bluetooth or other low energy technology communication – see Oshima §0038; Noble §0015 and Yoshioka §0037 ) comprising communication circuitry configured to perform communication with a remote control device (Noble Fig. 7 and Yoshioka Fig. 1 el. DMC 10); 
a display (Oshima Fig. 3); and 
a processor (Oshima Fig. 3 §0035).
 
Claim 10, the display apparatus as claimed in claim 9, is analyzed with respect to claim 2.
Claim 11, the display apparatus claimed in claim 10, is analyzed with respect to claim 3. 
Claim 12, the display apparatus as claimed in claim 9, is analyzed with respect to claim 9.
Claim 14, the display apparatus as claimed in claim 9, is analyzed with respect to claim 6. 
Claim 15, the display apparatus as claimed in claim 9, is analyzed with respect to claim 7. 
Claim 16, the display apparatus as claimed in claim 9, is analyzed with respect to claim 8. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421